DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Ms. Susan Moss, Esq., on March 11, 2022.
The application has been amended as follows: 
Claim 4 is hereby amended.  At the end of the second line of claim 4, the word “and” is hereby inserted after the semicolon.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bhardwaj et al. (U.S. Patent Application Publication 2014/0355881), discloses: receiving a new image of an item from a seller, presumably to be offered for sale by the seller/merchant via an ecommerce web page of the seller/merchant (paragraphs 73 and 85); evaluating, responsive to receiving the new image and based on at least a characteristic of images that have a performance metric that satisfies a performance metric, the new image (paragraphs 53, 54, 62, 65, 68, 73, 776, and 85); and determining whether to integrate the new image into an ecommerce web page of 
Claims 1-3 have been considered under 35 U.S.C. 101, and are patent-eligible, as not being directed to an abstract idea.  In particular, although the recited method involves ecommerce web pages, it is not directed to commercial interactions as such, but to the process of constructing or modifying an ecommerce web page.  It is not directed to commercial interactions or any other relevant category of abstract idea. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-14 are allowed.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bhardwaj et al. (U.S. Patent Application Publication 2014/0355881), 
Claims 4-14 and 15-20 have been considered under 35 U.S.C. 101, and are patent-eligible, as not being directed to an abstract idea.  In particular, although the recited system and method involve ecommerce web pages, they are not directed to commercial interactions as such, but to the process of constructing or modifying an ecommerce web page.  They are not directed to commercial interactions or any other relevant category of abstract idea.
System claim 4 and method claim 15 are parallel, and the above statement is therefore applicable to both of them, and to their respective dependent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Deng et al. (U.S. Patent 8,897,604) disclose image quality analysis for searches.  Bhardwaj et al. (U.S. Patent 9,542,736) disclose evaluating image sharpness.
Deng et al. (U.S. Patent Application Publication 2013/0108152) disclose image quality analysis for searches.  Bhardwaj et al. (U.S. Patent Application Publication 2014/0355881) disclose evaluating image sharpness.  Swett et al. (U.S. Patent Application Publication2022/0076312) has been considered for possible double patenting (rejections not made).
The anonymous article, “Posterjack.ca: Turn Your Travel Photos Into Posters and Enjoy Your Vacation All Year Long,” discloses fitting photos to the size of a poster by cropping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 11, 2022